 LIBBEY-OWENS-FORD COMPANY29Libbey-Owens-Ford CompanyandUnited Glass andCeramicWorkers of North America,AFL-CIO,CLC, and its Locals Nos.1, 5, 9, 19,33, and 418.1Case 6-CA-4771March 1, 1973SUPPLEMENTAL DECISION ANDORDERThis case is before the Board pursuant to a decisionof the United States Court of Appeals for the ThirdCircuit2 remanding for further consideration theBoard's Decision and Order reported in 189 NLRBNo. 139. It seems appropriate, for a better under-standing of the issues remanded, to summarize thepriorBoard decisions involving the Respondent(herein also called the Company) and the Union.Since 1939, the Union has been the certified3bargaining representative in a multiplant bargainingunit consisting of the Company's production andmaintenance employees at plants located in Rossfordand Toledo, Ohio; Ottawa, Illinois; Charleston, WestVirginia; and Shreveport, Louisiana.4 In addition,theCompany has recognized the Union as thecollective-bargaining representative of its productionand maintenance employees at two other plants,located at Brackenridge, Pennsylvania, and Lathrop,California, each plant being recognized as a separateunit with separate collective-bargaining agreements.5On July 13, 1966, the Union filed a unit clarifica-tion petition (Case 6-UC-4) requesting the Board toclarify the existing certified multiplant unit, thenconsisting of eight plants, by adding to such unit theemployees represented by it in separate single-plantunits at the Employer's Brackenridge and Lathropplants.On January 12, 1968, the Board issued itsDecision and Direction of Elections6 finding that theseparate plant units and the multiplant unit areequally appropriate, and directing elections amongthe employees at the Brackenridge and Lathropplants to determine whether or not they desired to berepresented by the Union as part of the multiplantunit.7On December 10, 1968, the Board issued aSupplemental Decision and Order Clarifying Unitsinwhich it found that a majority of the eligibleemployees in each of the two single-plant units hadvoted in favor of merger with the multiplant unit andordered that the multiplant unit be clarified byspecifically including therein the employees previous-ly represented by the Unionin single-plant units atthe Brackenridge and Lathrop plants.Subsequently, the Company agreed to include theLathrop plant employees in the multiplant unit, butrefused to include the Brackenridge plant employees.Thus, when the Brackenridge contract expired onOctober 1, 1969, the Company refused to bargainwith the Union for the Brackenridge employees aspart of the multiplantunit.9The Union thereuponfiled the unfair labor practice charges in the instantproceeding (6-CA-4771) alleging that the Respon-dent's refusal to bargain with the Union on behalf oftheBrackenridge plant employees as part of theclarifiedmultiplant unit violated Section 8(a)(5) and(1) of the Act.On July 29, 1970, Administrative Law Judge 10 PaulBisgyer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in the unfair laborpractices alleged and recommending that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Thereafter, the Respondent filed exceptions to theAdministrative Law Judge's Decision and a brief insupport thereof, and the Charging Party (the Union)filed a brief in answer to the Respondent's excep-,tions.On April 16, 1971, the Board issued its DecisionandOrder" i in this proceeding dismissing thecomplaintin itsentirety.12Members Fanning and'Herein collectively called the Union8United Glass and CeramicWorkers ofNorth America,AFL-C/O-CLCv.N L R B, 463 F 2d 31 (1972)9 10 NLRB 1470 The Union was certified in a unit of the "productionand maintenance employees of Libbey-Owens-Ford Company, Toledo.Ohio, including watchmen,janitors,firemen, power employees, truckdrivers,and subforemen,and excluding window-glass cutters,supervisoryemployees,timekeepers,and clerical employees not directly connected withproduction,at its plants situated in Shreveport,Louisiana,Ottawa,Illinois;Charleston and Parkersburg,West Virginia,and Rossford and East Toledo,Ohio " The Parkersburg,West Virginia,plant became a separate unit as aresult of the Board's decision in 31 NLRB 243 (April 23,1949), and was soldby the Company in 19584The Companyhas two plants located in each of the following citiesRossford,Toledo,and Ottawa.5The Company purchased the Brackenridge plant in 1943 and built theLathrop plant in 19626 169 NLRB 126.Members Fanning and Jenkins,dissenting,were of theopinion that the Board lacked statutory authority to conduct unitclarification elections in situations where no question concerning represent-ation is raisedrTheBoard also ordered the existing multiplant and Brackenridge plantunits clarifiedby excludingfrom such units individualsemployed as guardswithin the meaningof the Act8 173 NLRB 1231Members Fanning and Jenkins, dissenting,reaffirmedtheir viewsexpressedin 169 NLRB 126,129, that theBoard acted withoutstatutory authorityin directing the unit clarification elections9The Companyat all times expressed willingness to bargain with theUnion concerning the Brackenridgeemployeesas a separate unit, andindeed such bargaining was conducted and resulted in a new contractcovering these employees in a separate unitiOThetitle of"TrialExaminer"was changed to "Administrative LawJudge," effectiveAugust 19, 1972.ii189 NLRB No. 139isMembers Brownand Kennedy,in separate dissents,were of theopinion that the Board had the requisiteauthority to conductthe unitclarification elections and that the subsequent clarification of thecertifiedunit was valid and proper in all respects and required the Respondentthereafter to bargain with the Union in the clarified unit Its failureto do so,therefore, violated Sec 8(a)(5) and(I) of the Act202 NLRB No. 15 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDJenkins reaffirmed their earlier dissenting views,expressed in 169 NLRB 126, 129, and concluded thatthe Board was without statutory authority to directand conduct the elections in the underlying unitclarificationproceeding and that, therefore, "theOrder Clarifying Unit was of no force or effect." Inthese circumstances, they concluded, the unfair laborpractice complaint must be dismissed "as resting onan improper clarification of certification." ChairmanMiller, concurring, agreed that the complaint shouldbe dismissed, not because of any lack of statutoryauthority,13 but for policy reasons. Noting that "theBoard has consistently refused since 1968 to followand apply theLibbey-Owens-Forddoctrine, even incaseswhich were virtually indistinguishable," heconcluded that the Board's "duty to foster stablecollective-bargaining relationships is well dischargedby leaving the matter of changes in the size of amultiplant bargaining unit to be worked out byagreement of the parties."Thereafter, on June 21, 1972, the United StatesCourt of Appeals for the Third Circuit issued itsdecision14 remanding the proceeding to the Boardfor further consideration. The court held that theunit clarification procedure is an appropriate mecha-nism for consolidating existing appropriate bargain-ing units and that the Board possessed the requisitestatutoryauthority to conduct the clarificationelections at the Lathrop and Brackenridge plants.The court, however, remanded the case to theBoard because:[W ]hale we agree that it was proper for the Boardto examine the validity of its underlying unitdetermination,we have concluded that thereconsideration of this issue required a finding byat least a majority of the Board of the appropri-ateness of the units involved and we remand forsuch a determination.The court further stated at 463 F.2d at 37-38:In the instant case, the Board majority in theunderlying U.C. procedure first determined thatboth the single-plant Brackenridge unit and theemployer-wide unit were presumptively appropri-ateand then ordered the election.MembersFanning and Jenkins relying on their positionthat the Board had no statutory authority toconduct the election, did not make a determina-tion of the appropriateness of either unit. In theunfair labor practice decision, members Fanningand Jenkins relied on their earlier dissents and13 In Chairman Miller's view, the "statutory authority to establish theunit appropriate for bargaining purposes included the authority to mergeseparate units as was done in this case "14United Glass and Ceramic Workers of North America, AFL-CIO vN L R B, 463 F2d 31once again expressed no opinion on the appropri-ateness of the unit.By reconsidering in 189 N.L.R.B. No. 139 [sic](Opinion of April 16, 1971) the U.C. order of1968,we conclude that members Fanning andJenkins were obligated to express their opinion onthe appropriateness of the unit before turning tothe issues raised by the election. In such reconsid-eration proceeding, the Board did not fulfill itsstatutory duty to determine the appropriatenessof the unit,sinceamajority of the Boardexpressed no opinion on this question.Members Fanning and Jenkins, as well asChairman Miller, have not indicated whether theyare in agreement with the earlier determination ofthe Board that the two units were presumptivelyappropriate.We remand for such a determinationunlessamajorityof the Board adheres toChairman Miller's view that, under the circum-stances of this case, the determination of the unitshould be left to collective bargaining or decidesnot to proceed with the issues presented by thispetition for review for other reasons.The Board, having reconsidered its Decision andOrder in light of the court's opinion and remandorder, has accepted the circuit court's opinion as thelaw of this case. In so doing, we have considered ourunderlying unit clarification decisions 15 as well astheAdministrative Law Judge's Decision and theexceptions and, briefs in the unfair labor practiceproceeding, and the record as a whole.For the reasons stated in the underlying unitclarification decision, we reaffirm the unit determi-nation there made. In our opinion, the Board'sfinding in that case that the single-plant andmultiplant units constituted equally appropriate unitsfor bargaining was proper and correct. And, havingaccepted the court's opinion as the law of this case,we now further find that the Respondent wasobligated to bargain with the Union as the exclusivebargaining representative of its employees in theclarified 10-plant unit described in our SupplementalDecision and Order Clarifying Unit.16 It follows,therefore, that by refusing at that time to bargainwith the Union on behalf of its Brackenridgeemployees as part of such unit, the RespondentviolatedSection8(a)(5)and (1) of the Act.17Accordinglywe find that a bargaining order iswarranted and necessary to effectuate the policies ofthe Act.15 169 NLRB 126 and 173 NLRB 123116 173 NLRB 123117The fact that the Company opened anotherplantafter ourinitial unitdetermination does notaffectour conclusionthatsuch unit determinationwas proper and correct when made LIBBEY-OWENS-FORD COMPANY31ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Libbey-Owens-Ford Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectivelywith United Glass and Ceramic Workers of NorthAmerica, AFL-CIO, CLC, and its Locals Nos. 1, 5,9, 19, 33, and 418, as the exclusive representatives oftheCompany's employees in the multiplant unitdescribed below, concerning rates of pay, wages,hours of employment, and other conditions ofemployment:(1)All production and maintenance employeeswho are employed at the Company's Plate, Safetyand Thermopane Glass plants located at Toledo,Ohio; Rossford, Ohio; and Ottawa, Illinois; anditsWindow Glass plants located at Charleston,West Virginia, and Shreveport, Louisiana, exclud-ing employees in the Window Glass plants whoare in the bargaining unit represented by theWindow Glass Cutters League of America andguards, supervisors and clerical employees notdirectlyconnectedwithproduction; (2)Allproduction and maintenance employees who areemployed at the Respondent's plants located atBrackenridge,Pennsylvania, excluding clericalemployees not directly connected with productionand guards and supervisors as defined in the Act;and (3) All hourly paid production and mainte-nance workers employed by Respondent at itsLathrop,California,plant,excluding salariedemployees, guards, janitors, office clerical work-ers and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of theAct:(a)Upon request, bargain collectively with theabove-named Union, as the exclusive representativeof the Brackenridge plant employees as part of theabove-described unit, at such time as provided for inthecurrentBrackenridge agreement, concerningrates of pay, wages, hours of employment, and otherconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.(b) Post at its plant in Brackenridge, Pennsylvania,copies of the attached notice marked "Appendix." 18Copies of said notice, on forms provided by theRegionalDirector for Region 6, after being dulysigned by Respondent's authorized representative,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 6, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.CHAIRMAN MILLER, dissenting:Idissent from the findings and conclusions of mycolleagues and remain of the view that our unitclarification procedures were improvidently invokedhere for the purpose, not of "clarifying" the parame-ters of an existingunit,but rather ofcombining,overthe objections of one of the parties, an admittedlyappropriate unit with some other unit or units. Iwould so hold regardless of whether the combinationwould result in yet another appropriate unit.And where, as here, a respondent (whether anemployer or a union) is willing to continue good-faith bargaining in an admittedly appropriate preex-isting unit,which has not, by any changed circum-stances been rendered inappropriate, I would notfind such a respondent guilty of a violation of ourAct merely because the respondent will not consentto a demand that it abandon that unit and bargain insome other unit instead. In my view, any suchcombination of clearly appropriate units should beconsensual. Nothing should prohibit the parties fromvoluntarily effectuating such combinations, but, as Iinterpret the Act, there is no statutory foundation forfinding a party in violation of the Act when suchparty is complying with the statutory mandate, whichrequires only that it bargain in good faith inanappropriate unit.I recognize that "law of the case" considerationsmight suggest that my views be subordinated indeference to the prior decision in the unit clarifica-tion proceeding herein in the interests of institutionalstability.Nevertheless I believe those considerationsare overridden both by the importance of the policyquestion and the inequity inherent in joining in theissuance of this "last one-way ticket," as I explainedin my earlier opinion in this case.For the above reasons, I would dismiss the com-plaint herein.18 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Postedby Orderof theNational LaborRelations Board" shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNationalLaborRelations Board " 32DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to recognize and bargaincollectivelywithUnitedGlass and CeramicWorkers of North America, AFL-CIO, CLC, anditsLocalsNos. 1, 5, 9, 19, 33, and 418, as theexclusiverepresentativesoftheCompany'sBrackenridge employees as part of the multiplantunit described below, concerning rates of pay,wages,hours of employment, and other condi-tions of employment:(1)All productionand maintenanceemploy-eeswho are employed at the Company'sPlate, Safety and Thermopane Glass plantslocated at Toledo, Ohio; Rossford, Ohio;and Ottawa, Illinois; and its Window Glassplants located at Charleston, West Virginia,and Shreveport, Louisiana, excluding em-ployees in the Window Glass plants who arein the bargaining unit represented by theWindow Glass Cutters League of Americaand guards, supervisors and clerical employ-ees not directly connected with production;(2)All production and maintenance employ-ees who are employed at the Respondent'splant located at Brackenridge, Pennsylvania,excluding clerical employees not directlyconnected with production and guards andsupervisors as defined in the Act; and (3) Allhourly paid productionand maintenanceworkers employed by Respondent at itsLathrop, California, plant, excluding sala-ried employees,guards, janitors,office cleri-cal workers and supervisors as defined in theAct.WE WILL NOT in any like or related mannerinterfere with, restrain,or coerce employees in theexercise of rights guaranteed them by Section 7 ofthe Act.WE WILL bargain collectively, upon request,with the above-named Union, as the exclusiverepresentative of our Brackenridge plant employ-ees as part of the above-described unit at suchtime as provided for in our current Brackenridgebargaining agreementwith the above-namedUnion, concerning rates of pay, wages, hours ofemployment,and other conditions of employ-ment,and, if an understanding is reached,we willembody such understanding in a signed agree-ment.LIBBEY-OWENS-FORDCOMPANY(Employer)DatedBy(Representative)(Title)Thisis an official notice and must notbe defacedby anyone.This noticemust remainposted for60 consecutivedaysfrom the date of posting and must not bealtered,defaced,or covered by any othermaterial.Any questionsconcerning this noticeor compli-ance with its provisionsmay be directed to theBoard'sOffice,1536 FederalBuilding,1000 LibertyAvenue, Pittsburgh,Pennsylvania15222, Telephone412-644-2977.